DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 02/23/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-8, 14-25, 31-32
Withdrawn claims: 				None
Previously cancelled claims: 		2, 9-13, 26-30
Newly cancelled claims:			None
Amended claims: 				1
New claims: 					33
Claims currently under consideration:	1, 3-8, 14-25, 31-33
Currently rejected claims:			1, 3-8, 14-25, 31-33
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, 14, 20-25, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2016/0236158) in view of Gardiner (US 2015/0173396; previously cited) and Li (Li et al., “Characteristics of Micro-Nano Bubbles and Potential Application in Groundwater Bioremediation”, 2014, Water Environment Research, vol. 86, No. 9, pages 844-851).
Regarding claim 1, Bauer teaches a method of processing (corresponding to a method of producing nanobubble-containing liquid solutions [0002]) a liquid comprising: directing the liquid into a bubble generating apparatus (corresponding to nanobubble generator), directing a flow of a gas into the bubble generating apparatus [0082]; introducing within the bubble generating apparatus a plurality of gaseous bubbles into the liquid [0115], the gaseous bubbles being suspended within the liquid [0093] and having an average diameter of about 10-2000 nanometers [0117], which falls within the claimed size range, wherein the gaseous bubbles are capable of remaining stably suspended within the liquid [0093].  Bauer also teaches that the liquid can effectively be any liquid in which gas bubbles can be suspended [0081] and that the nanobubbles can be applied to milk, evaporated milk, and powdered milk [0181].  From these disclosures, a skilled practitioner would readily recognize that the source liquid can be liquid milk, thereby rendering the claimed liquid dairy product obvious.  Also, the disclosure that the nanobubbles may be used in evaporated milk and powdered milk renders the removal of at least a portion of water from the liquid dairy product comprising the plurality of gaseous bubbles to form a concentrated dairy product as obvious.  It does not teach: (1) the liquid dairy product comprises dissolved or suspended solid particles having an electrostatically charged surface; (2) the injection of the bubbles induce an electrostatic charge on the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles; (3) the bubbles to remain stable for at least three days; or (4) the introduction of the plurality of gaseous bubbles into the liquid dairy product reduces the viscosity of the liquid dairy product.
However, Gardiner teaches a method of processing (corresponding to method for improving at least one physicochemical property) ([0015]) a liquid dairy product (corresponding to milk [0056]) and discloses that milk contains casein [0003] which has a net negative charge [0004].  Therefore, milk is a liquid dairy product that carries dissolved or suspended particles having an electrostatically charged surface.  Li teaches that micro- and nanobubbles have a negative electric surface charge (page 844, column 2, paragraph 2) and the repulsion forces between the bubbles prevent coalescence (page 844, column 2, paragraph 3).  Since repulsion of the negative forces of the bubbles prevents the bubbles from clustering together, the liquid in which the bubbles are contained will have a decreased viscosity than the same liquid without the bubbles.  Li also teaches that micro-nanobubbles have a long stagnation time which includes a timeframe of greater than two weeks to months (page 844, column 2, paragraph 4), which means that the bubbles are capable of remaining suspended in the liquid product for at least three days.
It would have been obvious for the bubbles produced in the method of Bauer to have an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended particles as taught by Li and Gardiner.  Since Bauer teaches that the nano-bubbles comprise carbon dioxide and that the liquid dairy product is milk and Gardiner teaches that milk contains negatively-charged casein, a skilled practitioner would readily recognize that the casein and nano-bubbles have negative charges; therefore, the introduction of the bubbles to the liquid will induce an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles, thereby rendering the claim obvious.  In consulting Li, the skilled practitioner would also find that the bubbles are capable of remaining suspended for at least three days, thereby rendering the claimed timeframe obvious.
Regarding claim 3,  Bauer teaches the invention as described above in claim 1, including the liquid dairy product comprises milk [0181].
Regarding claim 4, Bauer teaches the invention as described above in claim 1, including the dissolved or suspended particles comprise casein proteins (Gardiner [0003]).
Regarding claim 5, Bauer teaches the invention as described above in claim 1, including the dissolved or suspended particles comprise casein ([0007]) which has a negative electrostatic charge (Gardiner [0004]).
Regarding claim 6, Bauer teaches the invention as described above in claim 1, including the bubbles have a negative electrostatic charge (Li, page 844, column 2, paragraph 2) and will thereby induce a negative electrostatic charge in the interface between the liquid dairy product and gaseous bubbles.
Regarding claim 7, Bauer teaches the invention as described above in claim 1, including the gaseous bubbles are introduced into the liquid dairy product until the liquid is saturated with the gaseous bubbles (corresponding to equilibrium-like state [0093]).
Regarding claim 8, Bauer teaches the invention as described above in claim 1, including the gaseous bubbles have an average particle size of from about 10-2000 nanometers [0117], which falls within the claimed size range.
Regarding claim 14, Bauer teaches the invention as described above in claim 1, including the concentrated dairy product is evaporated milk or powdered milk [0181], which formed by the removal of water from the liquid milk, which comprises at most 97% water (corresponding to at least 3% solids (Gardiner [0056]).  Since the removal of at least a portion of the water from the liquid dairy product is necessary to form a concentrated dairy product, the water content of the concentrated dairy product will be less than 97% to an amount as low as 0%, which overlaps the claimed water content range. 
Regarding claim 20, Bauer teaches the invention as described above in claim 1, including the liquid dairy product is milk [0181], which comprises casein particles (Gardiner [0003]).
Regarding claim 21, Bauer teaches the invention as described above in claim 20, including the casein particles have a negative charge (Gardiner [0006]) and the gaseous bubbles have a negative charge (Li, page 844, column 2, paragraph 2).  Therefore, the prior art teaches the gaseous bubbles induce an electrostatic charge in the interface between the liquid dairy product and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the casein particles.
Regarding claim 22, Bauer teaches the invention as described above in claim 1, including the method includes passing the liquid dairy product through a membrane filtration system [0022] such as an ultrafiltration system (Gardiner, Figure 1) which removes at least a portion of the water from the liquid dairy product.
Regarding claim 23, Bauer teaches the invention as described above in claim 22, including the membrane separation unit comprises an ultrafiltration unit (Gardiner, Figure 1).
Regarding claim 24, Bauer teaches the invention as described above in claim 23, including the membrane separation system may be located before or after the bubble generator [0022] where the gaseous bubbles are introduced into the liquid dairy product, and a pump located downstream or upstream from the bubble injector [0089].  Although the prior art does not specifically teach the claimed order, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).
Regarding claim 25, Bauer teaches the invention as described above in claim 1, including the product is powdered milk [0181], which is formed by removing at least a portion of the water from the liquid dairy product by passing the liquid dairy product containing the plurality of gaseous bubbles through a spray dryer (Gardiner [0045]-[0048]).
Regarding claim 31, Bauer teaches the invention as described above in claim 1, including the gaseous bubbles comprise nitrogen, oxygen, and carbon dioxide [0036].
Regarding claim 32, Bauer teaches a concentrated milk powder formed by the method according to claim 1 (corresponding to powdered milk [0181]).  Since milk comprises casein protein (Gardiner [0003]), the powdered milk qualifies as a concentrated  milk protein powder as claimed.
Regarding claim 33, Bauer teaches a method of processing (corresponding to a method producing nanobubble-containing liquid solutions [0002]) a liquid comprising: directing the liquid product into a bubble generating apparatus (corresponding to nanobubble generator), directing a flow of a gas into the bubble generating apparatus [0082]; introducing within the bubble generating apparatus a plurality of gaseous bubbles into the liquid [0115], the gaseous bubbles being suspended within the liquid [0093] and having an average diameter of about 10-2000 nanometers [0117], which falls within the claimed size range.  Bauer also teaches that the liquid can effectively be any liquid in which gas bubbles can be suspended [0081] and that the nanobubbles can be applied to milk, evaporated milk, and powdered milk [0181].  From these disclosures, a skilled practitioner would readily recognize that the source liquid can be liquid milk, thereby rendering the claimed liquid dairy product obvious.  Also, the disclosure that the nanobubbles may be used in evaporated milk and powdered milk renders the removal of at least a portion of water from the liquid dairy product comprising the plurality of gaseous bubbles to form a concentrated dairy product as obvious.  It does not teach: (1) the liquid dairy product comprises dissolved or suspended solid particles having an electrostatically charged surface; (2) the bubbles are introduced at a gas flow rate to liquid feed flow rate ratio of about 0.001 to about 0.05; (3) the injection of the bubbles induce an electrostatic charge on the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles; or (4) the introduction of the plurality of gaseous bubbles into the liquid dairy product reduces the viscosity of the liquid dairy product.
However, Gardiner teaches a method of processing (corresponding to method for improving at least one physicochemical property) ([0015]) a liquid dairy product (corresponding to milk [0056]) and discloses that milk contains casein [0003] which has a net negative charge [0004].  Therefore, milk is a liquid dairy product that carries dissolved or suspended particles having an electrostatically charged surface.  Li teaches that micro-nanobubbles have a negative electric surface charge (page 844, column 2, paragraph 2) and the repulsion forces between the bubbles prevents coalescence (page 844, column 2, paragraph 3).  Since repulsion of the negative forces of the bubbles prevents the bubbles from clustering together, the liquid in which the bubbles are contained will have a decreased viscosity than the same liquid without the bubbles.  Li also teaches that micro-nanobubbles of 500 nm-100 microns in diameter (Figure 3 on page 847; Abstract) are produced using a gas flow rate of 240 mL/min to a liquid feed flow rate of 11 L/min (page 845, column 2, paragraph 3), which has a gas flow rate to liquid feed flow rate ratio of about 0.02, which falls within the claimed range.
It would have been obvious the bubbles produced in the method of Bauer to have an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended particles as taught by Li and Gardiner.  Since Bauer teaches that the nano-bubbles comprise carbon dioxide and that the liquid dairy product is milk and Gardiner teaches that milk contains negatively-charged casein, a skilled practitioner would readily recognize that the casein and nano-bubbles have negative charges; therefore, the introduction of the bubbles to the liquid will induce an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles, thereby rendering the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bauer to using a gas flow rate to liquid feed flow rate ratio to generate the bubbles as taught by Li.  Since Bauer teaches that the bubbles have an average diameter of about 10-2000 nanometers [0117], but does not teach a gas flow rate to liquid feed flow rate ratio at which to produce bubbles within such a size range, a skilled practitioner would have been motivated to consult an additional reference such as Li in order to determine a suitable gas flow rate to liquid feed flow rate ratio for producing bubbles having the disclosed diameter, thereby rendering the claimed a gas flow rate to liquid feed flow rate ratio obvious. 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2016/0236158) in view of Gardiner (US 2015/0173396; previously cited) and Li (Li et al., “Characteristics of Micro-Nano Bubbles and Potential Application in Groundwater Bioremediation”, 2014, Water Environment Research, vol. 86, No. 9, pages 844-851) as applied to claim 1 above, and further in view of Durand (US 2008/0241337; previously cited).
Regarding claim 15, Bauer teaches the invention as disclosed above in claim 1, including the concentrated product is evaporated milk or powdered milk [0181] that can be formed using an evaporator (Gardiner [0076]).  It does not teach the step of heating the liquid dairy product within the evaporator.
However, Durand teaches that the conventional method of drying milk includes a step of heating the liquid (corresponding to boiling at a temperature of less than 100°C) within an evaporator ([0006], [0046]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bauer by heating the liquid milk within the evaporator as taught by Durand.  Since Bauer teaches that the concentrated product is powdered milk or evaporated milk and Gardiner teaches the use of an evaporator to concentrate liquid milk, it is within the ambit of a skilled practitioner to remove water by heating the liquid dairy product within an evaporator since this method step is well-known in the art.  Therefore, the claimed method step is rendered obvious. 
Regarding claim 16, Bauer teaches the invention as disclosed above in claim 15, including the evaporator is located upstream from a spray dryer (Durand [0005]-[0007]).
Regarding claim 17, Bauer teaches the invention as disclosed above in claim 16, including the concentrated dairy product is passed through the spray dryer so as to form a powdered dairy product (Durand [0007]).  
Regarding claim 18, Bauer teaches the invention as disclosed above in claim 15, including the gaseous bubbles are introduced into the liquid dairy product in the gas injection unit [0115], and therefore, prior to the liquid dairy product entering the evaporator.
Regarding claim 19, Bauer teaches the invention as disclosed above in claim 15, including the liquid dairy product is injected with gas after evaporation in an evaporator but prior to entering a thermomechanical treatment machine (Durand, Fig. 2, [0063]-[0066]).  Since there is no mention of another machine besides the evaporator and thermomechanical treatment machine, it is presumable that the gaseous bubbles are introduced into the liquid dairy product within the evaporator, rendering the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 3-8, 14-25, and 31-32: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that “the gaseous bubbles are capable of remaining stably suspended within the liquid dairy product for at least 3 days” since paragraph 7 on page 3 of the Advisory Action pointed out that the claims do not require the bubble to be present in the milk product for any amount of time.  Applicant stated that a prima facie case of obviousness has not been made against independent claim 1 as Gardiner fails to teach that its gaseous bubbles are suspended within the aqueous product.  Applicant argued that the bubbles in Gardiner instantly dissolve into its product until the product’s pH is reduced which, in turn, changes the structure of the casein.  Applicant stated that the suspended bubbles in the claimed invention are not dissolved and remain stable for weeks or even months and that the interaction between the charged interface and charged particles of reduces the viscosity of the liquid dairy product.  Applicant stated that Wang and Durand also fail to teach the stable suspension of the bubbles in the liquid dairy product.  Applicant added that one of ordinary skill in the art would have no apparent reason to modify Gardiner in view of Wang as the proposed modification would render Gardiner unsatisfactory for its intended purpose.  Applicant stated that the application methods taught by Wang notably rely on the stability of the bubbles and that the presence of the intact bubbles would frustrate the intended purpose of Gardiner using carbon dioxide to acidify its aqueous product (Applicant’s Remarks, page 6, paragraph 3 – page 8, paragraph 1).
However, in the new grounds of rejection necessitated by the amendment of claim 1, Bauer teaches a method comprising introducing a plurality of gaseous bubbles into milk [0181] and the gaseous bubbles being suspended within the liquid dairy product [0093].  The teaching of Bauer is combined with the teaching of Li which discloses that micro-nanobubbles have a long stagnation time which includes a timeframe of greater than two weeks to months (page 844, column 2, paragraph 4), meaning that the bubbles are capable of remaining suspended in the liquid product for at least three days as now required by amended claim 1.  In the rejection of claim 1, Gardiner serves as prior art for its disclosure regarding casein being a component of milk [0003] and casein having a net negative charge [0004].  
Applicant stated that dependent claims 3-8, 14-25, and 31-32 should be in condition for allowance by reason of dependency on amended claim 1 (Applicant’s Remarks, page 8, paragraph 2). 
However, new grounds of rejection are applied to amended claim 1 and its dependents.  Since the new combinations of prior art fully teach the features of amended claim 1 and its dependents, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791